DETAILED ACTION
1.	This office action is in response to the communication filed on 02/04/2020.
2.	Claim 1 has been canceled.
3.	Claims 2-21 are pending.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
6.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. GB1610421.8, filed on 06/15/2016.  
7.	Applicant’s claim for the benefit of a prior-filed non-provisional application No. 15/624001, filed on 06/15/2017 under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 2-6, 13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biere et al. (US 7822846 B1) in view of Ho (US 20160277773 A1).
Regarding claims 2, 17 and 21:
Biere discloses a method of providing access to data associated with one or more events, the method comprising: 
receiving a first request for a first portion of stored data associated with an event; receiving a second request for a second portion of the stored data (see col. 1, lines 56-59 for receiving, by a media provider from one or more media requesters, one or more requests (i.e. a first request and/or a second request) for one or more media files (i.e. a first portion and/or a second portion); see col. 3, line 13 where a plurality of media files are associated with an event; see fig. 7 and col. 10, lines 41-42 where media file(s) (i.e. stored data) is/are stored in a data storage of a media provider);  
determining a time window associated with the stored data, the time window being determined based on at least one of a time of the first request or a time of the second request (see col. 3, lines 12-14 and 43-45 where a request includes an event-definition record (EDR) that defines a time period associated with an event; see col. 4, line 63 – col. 5, line 3 where a time period (i.e. time window) defines a ; 
[generating,] for the first request and the second request, a media file including data from the stored data within the time window (see col. 15, lines 18-24 and 43-46 where a set of media files are identified to be provided to a media requester when media file(s) is/are captured during the time period defined by EDR(s)); and 
providing at least one of a device for a first user or at least one additional device for a second user with access to the media file for the time window associated with the stored data (see col. 15, lines 18-28 where one or more media files from the set of media files captured during the time period defined by EDRs are provided to a media requester; see col. 5, lines 59-60 for one or more media requesters (i.e. a device or an additional device) is/are provided media file(s); see col. 6, lines 2-3 and 50-51 for a user of a media requester such as a cellular phone).
Biere does not, but Ho discloses:
generating a media file (see Ho, fig. 3b and paras. 47, 70, where a video media file is generated, by using a plurality of video clip files stored in a storage, e.g. video clip library, for a video request based on a duration preference of a video request; see para. 43 for a plurality of video players; see para. 81 for video request(s) from a video player).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Biere's invention by enhancing it for generating a media file, as taught by Ho, in order 

Regarding claim 3:
Biere discloses:     
wherein the time window includes a first time before the time of the first request and a second time after the time of the first request (see col. 3, lines 12-14 and 43-45 where a request includes an EDR that defines a time period associated with an event; see col. 4, line 63 – col. 5, line 3 where a time period (i.e. time window) defines a time (i.t. a first time) prior to receive an EDR and a time (i.e. a second time) after receiving an EDR).

Regarding claim 4:
Biere discloses:
wherein the time window includes a first time before the time of the first request and a second time after the time of the second request (see col. 1, lines 56-59 for receiving, by a media provider from one or more media requesters, one or more requests (i.e. a first request and/or a second request) for one or more media files (i.e. a first portion and/or a second portion); see col. 3, lines 12-14 and 43-45 where a request includes an event-definition record (EDR) that defines a time period associated with an event; see col. 13, lines 34-36 and 58-61 where a combination EDR is created when two EDRs defining same time period, wherein media file(s) is/are identified based on a time period defined by a combination EDR; see col. 4, line 63 – col. 5, line 3 where .

Regarding claim 5:
Biere discloses:
wherein the time window includes a first time before the time of the second request and a second time after the time of the second request (see col. 1, lines 56-59 for receiving, by a media provider from one or more media requesters, one or more requests (i.e. a first request and/or a second request) for one or more media files (i.e. a first portion and/or a second portion); see col. 3, lines 12-14 and 43-45 where a request includes an event-definition record (EDR) that defines a time period associated with an event; see col. 4, line 63 – col. 5, line 3 where a time period (i.e. time window) defines a time (i.t. a first time) prior to receive an EDR and a time (i.e. a second time) after receiving an EDR).

Regarding claim 6:
Biere discloses:
wherein the time window includes a first time before the time of the second request and a second time after the time of the first request (see col. 1, lines 56-59 for receiving, by a media provider from one or more media requesters, one or more requests (i.e. a first request and/or a second request) for one or more media files (i.e. a first portion and/or a second portion); see col. 3, lines 12-14 and 43-45 where a request includes an event-definition record (EDR) that defines a time period associated with an .

Regarding claim 13:
Biere discloses:
wherein the time window associated with the stored data is configurable based on one or more additional requests (see col. 1, lines 56-59 for receiving, by a media provider from one or more media requesters, one or more requests (i.e. a first request and/or a second request) for one or more media files (i.e. a first portion and/or a second portion); see col. 3, lines 12-14 and 43-45 where a request includes an event-definition record (EDR) that defines a time period associated with an event; see col. 13, lines 34-36 and 58-61 where a combination EDR is created when two EDRs defining same time period, wherein media file(s) is/are identified based on a time period defined by a combination EDR; see col. 4, line 63 – col. 5, line 3 where a time period (i.e. time window) defines a time prior to receive an EDR and a time after receiving an EDR).

Regarding claims 15 and 19:
Biere discloses:
wherein the first portion of the stored data and the second portion of the stored data are a same portion of the stored data (see col. 1, lines 56-59 for receiving, by a media provider from one or more media requesters, one or more requests (i.e. a first request and/or a second request) for a media file (i.e. a first portion .

Regarding claims 16 and 20:
Biere discloses:
wherein the first portion of the stored data is different from the second portion of the stored data (see col. 1, lines 56-59 for receiving, by a media provider from one or more media requesters, one or more requests for one or more media files (i.e. a first request for a media file as a first portion and/or a second request for two media files as a second portion); see col. 3, line 13 where a plurality of media files are associated with an event; see fig. 7 and col. 10, lines 41-42 where media file(s) (i.e. stored data) is/are stored in a data storage of a media provider).

Regarding claim 18:
Biere discloses:
wherein the time window includes one of a first time before the time of the first request and a second time after the time of the first request, a first time before the time of the first request and a second time after the time of the second request, a first time before the time of the second request and a second time after the time of the second request, or a first time before the time of the second request and a second time after the time of the first request (see col. 3, lines 12-14 and 43-45 where a request includes an EDR that defines a time period associated with .

9.	Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biere, Ho, and further in view of Abrams (US 20060104600 A1).
Regarding claim 7:
Biere as modified does not, but Abrams discloses:
determining a location of at least one of the device or the least one additional device was within a predetermined vicinity coincident with the event within a time period associated with the event; and providing at least one of the device for the first user or the at least one additional device for the second user with access to the media file for the time window associated with the stored data based on determining that at least one of the device or the least one additional device was at the location within the time period (see Abrams, paras. 34, 45 where a user’s wireless device is authorized to receive a video stream of an event based on the geographic position of the wireless device, wherein the application server maintains data about the timing of an event, the location of an event and information of user’s device(s) to control the event’s video stream to be sent only to people who were at the event, see para. 37 where only attendees of the live event is permitted to receive the video stream recorded in a streaming server, see claim 5 and para. 15 where an attendee attends a live event/concert during a particular time period of the live event/concert).


Regarding claim 14:
Biere as modified does not, but Abrams discloses:
wherein the time window associated with the stored data is determined based on a location of the device (see Abrams, paras. 34, 45 where a user’s wireless device is authorized to receive a video stream of an event based on the geographic position of the wireless device, wherein the application server maintains data about the timing of an event, the location of an event and information of user’s device(s) to control the event’s video stream to be sent only to people who were at the event, see para. 37 where only attendees of the live event is permitted to receive the video stream recorded .
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Biere's invention by enhancing it for the time window associated with the stored data is determined based on a location of the device, as taught by Abrams, in order to provide video stream associated with an event based on the location of the event, the timing of the event, and the geographic position of a wireless device used by a user who was at the event (Abrams, paras. 34, 45).

10.	Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biere, Ho, and further in views of Rossmann (US 20130054750 A1) and Abrams.
Regarding claim 8:
Biere as modified does not, but Rossmann discloses:
wherein the stored data is based on a video of at least part of the event captured by at least one camera of [the device], the at least one camera being located at a location of the event (see Rossmann, paras. 32-33, where an event attendee using a smart phone (i.e. smart phone’s camera) to record the event, and upload an event media/video to be stored in a system event database).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Biere-Ho's invention by enhancing it for the stored data is based on a video of at least part of the event captured by at least one camera being located at a location of the 
Biere-Rossmann does not, but Abrams discloses:
the device for a user to request a media file (see Abrams, paras. 50, 65, 67 where a wireless device used by an event attendee to request for receiving a video stream associated with the event).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Biere-Ho-Rossmann's invention by enhancing it for the device for a user to request a media file, as taught by Abrams, in order to provide video stream associated with an event to an attendee of the event (Abrams, para. 37).

Regarding claim 9:
Biere discloses:
wherein the device is a mobile device (see col. 6, lines 50-51 where a media requester is a cellular phone).

11.	Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biere, Ho, and further in view of Major (US 20170188060 A1).
Regarding claim 10:
Biere discloses:
determining [a number of requests] associated with one or more portions of the stored data (see col. 1, lines 56-59 for receiving, by a media provider from one ; 
selecting one or more clips from the stored data to include in a collection of clips, the one or more clips being selected based on [the number of requests] (see col. 1, lines 56-59 for receiving requests for one or more media files; see col. 3, lines 12-14 and 43-45 where a request includes an event-definition record (EDR) that defines a time period associated with an event; see col. 15, lines 18-24 and 43-46 where a set of media files (i.e. clips) are identified to be provided to a media requester when media file(s) is/are captured during the time period defined by EDR(s)); and 
providing at least one of the device or the at least one additional device with access to the collection of clips (see col. 15, lines 18-28 where one or more media files from the set of media files captured during the time period defined by EDRs are provided to a media requester; see col. 5, lines 59-60 for one or more media requesters (i.e. a device or an additional device) is/are provided media file(s)).
Biere does not, but Major discloses:
	a number of requests (see Major, para. 36 where a number of requests for a media content is monitored or tracked, wherein the media content is serviced when number of requests is below a threshold).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify 

Regarding claim 11:
Biere discloses:
wherein the stored data is stored in storage configured to store data [for a period of time] (see fig. 7 and col. 10, lines 41-42 where media file(s) (i.e. stored data) is/are stored in a data storage of a media provider), 
transferring, to a memory, at least some of the stored data stored in the storage at the time of at least one of the first request or the second request (see col. 1, lines 56-59 for receiving one or more requests (i.e. a first request or a second request) for one or more media files; see col. 15, lines 18-28 where one or more media files from the set of media files captured during the time period defined by EDRs are provided to a media requester; see fig. 5 and col. 7, lines 33-37 where a media requester stores one or more received media files in a data storage (i.e. memory)); and 
storing, in the memory, subsequent data obtained after the first request or the second request (see col. 1, lines 56-59 for receiving one or more requests (i.e. a first request or a second request) for one or more media files; see fig. 5 and col. 7, lines 33-37 where a media requester stores one or more received media files in a data storage (i.e. memory)).
Biere does not, but Major discloses:
	store data for a period of time (see Major, para. 112, where media content files are stored for an amount of time, and are automatically deleted after a period, e.g. a prescribed timeout period within which no receiving any streaming requests).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Biere-Ho's invention by enhancing it for store data for a period of time, as taught by Major, in order to automatically delete media content files from a storage after a period (Major, para. 112).

12.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biere, Ho, and further in view of Jaime et al. (US 20150262616 A1).
Regarding claim 12:
Biere discloses:
wherein the access to the stored data is provided to at least one of the device or the at least one additional device by [a link] (see fig. 7 and col. 10, lines 41-42 where media file(s) (i.e. stored data) is/are stored in a data storage of a media provider; see col. 15, lines 18-24 and 43-46 where a set of media files are identified to be provided to a media requester when media file(s) is/are captured during the time period defined by EDR(s)).
Biere does not, but Jaime discloses:
a link (see Jaime, para. 65, where a server provides a link to a user, wherein the user views media clip(s) associated with the link).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brueck et al., US 20110022471 A1, Messaging service for providing updates for multimedia content of a live event delivered over the internet.
Contreras Murillo, US 20150350291 A1, System, method and live streaming optimizer server for live media content distribution optimization from a content delivery network.
Gyimesi et al., US 10326813 B2, Processing Of Live Multimedia Content And/or Data Streams Over A Communication Network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUAN V DOAN/Primary Examiner, Art Unit 2437